UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
ROLANDO OTERO,                            )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )                   Civil Action No. 14-2004 (BAH)
                                          )
DEPARTMENT OF JUSTICE, et al.,            )
                                          )
                  Defendants.             )
_________________________________________ )

                                 MEMORANDUM OPINION
       This matter is before the Court on Defendants’ Motion for Summary Judgment [ECF No.

14]. In its March 27, 2015 Order [ECF No. 16], the Court advised the plaintiff of his obligations

under the Federal Rules of Civil Procedure and the local rules of this Court to respond to the

motion, and specifically warned plaintiff that, if he did not respond to the motion by April 30,

2015, the Court would treat the motion as conceded. The Court extended the plaintiff’s

opposition deadline on several occasions, most recently to March 1, 2016. To date, the plaintiff

neither has filed an opposition to the motion nor has requested more time to file his opposition.

Furthermore, the plaintiff has not advised the Court of a change of address, and the most recent

item sent to the plaintiff by the Clerk of Court has been returned as undeliverable.

       The Court will deny the defendants’ motion and dismiss this civil action without

prejudice. An Order is issued separately.


DATE: 4 April 2016                                    /s/   Beryl A. Howell
                                                     BERYL A. HOWELL
                                                     United States District Judge